Citation Nr: 0604742	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  98-01 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
calcific suprapatellar tendinitis, to include degenerative 
joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the veteran's rating for his 
left knee disability to 10 percent and continued the 
veteran's 10 percent rating for his PTSD.  In December 2003, 
the RO increased the veteran's rating to 30 percent for PTSD.  
The veteran requests higher ratings for his left knee and 
PTSD disabilities.

In the veteran's February 1998 substantive appeal, he 
indicated that he desired to have an RO hearing.  In October 
1998, he cancelled the hearing request.  Therefore, there is 
no pending hearing request from the veteran.  In September 
2004, the Board remanded the veteran's case to the RO for 
further development.  The case was returned to the Board in 
November 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  For the period November 14, 1996, to June 30, 2002, the 
veteran's PTSD manifested with sleep impairment; intrusive 
thoughts; avoidance of crowds; panic attacks in crowds; 
anxiety; nightmares; flashbacks; somewhat restricted affect, 
but appropriate to thought content; suicidal ruminations; no 
hallucinations or delusions; present judgment and insight; 
relevant, coherent, and logical speech; no memory impairment; 
and a predominant GAF score of 55.

3.  For the period July 1, 2002, to January 31, 2004, the 
veteran's PTSD manifested with suicidal ideation with no 
intent or plan; sleep impairment; irritability; social 
isolation; somewhat unkempt appearance; anxiety; constricted 
affect; dysphoria; panic attacks; mildly impaired 
concentration; hypervigilance; intact memory; no 
hallucinations or delusions; logical thinking; normal speech 
in rate, rhythm, and relevancy; present judgment and insight; 
and a GAF score of 55.

4.  For the period commencing February 1, 2004, the veteran's 
PTSD manifested with persistent suicidal ideation, with no 
intent or plan; sleep impairment; hypervigilance; panic 
attacks; social avoidance and isolation; depression; 
intrusive thoughts; flashbacks; neglect of activities of 
daily living to include personal hygiene; anxious mood; 
constricted affect; no impairment of communication; relevant 
speech; logical thinking; no hallucinations or delusions; no 
obsessive thoughts; intact long and short term memory; 
present judgment and insight; and a GAF score of 43 to 50 
over the year.

5.  The veteran's calcific suprapatellar tendinitis, to 
include degenerative joint disease of the left knee manifests 
with range of motion of the left knee in flexion to 130 
degrees with discomfort, normal extension, tenderness to 
palpation, crepitus, swelling, positive patellofemoral 
compression test, no instability, and no recurrent 
subluxation.


CONCLUSIONS OF LAW

1.  For the period November 14, 1996, to June 30, 2002, the 
criteria for an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  For the period July 1, 2002, to January 31, 2004, the 
criteria for an evaluation of 50 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).

3.  For the period commencing February 1, 2004, the criteria 
for an evaluation of 70 percent for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

4.  For the period commencing July 9, 2002, the criteria for 
an evaluation of 10 percent for degenerative joint disease of 
the left knee have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for calcific suprapatellar tendinitis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in November 1996, prior to the enactment of the 
VCAA.  

An RO letter dated in June 2002, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  As a practical matter, the Board finds 
that the veteran has been notified of the requirements of 
VCAA.  The AOJ's September 2004 letter informed him that he 
should submit to the AOJ any evidence in his possession that 
pertained to the claim.  In addition, the February 2004 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).


Post-traumatic Stress Disorder (PTSD)

In April 1997, the veteran underwent a VA examination.  He 
stated that he was employed by the United States Postal 
Service (USPS).  He reported having nightmares that revolved 
around his war experiences.  He also had constant intrusive 
recollections of the events that happened in Vietnam.  His 
other symptoms included sleeping difficulty, hyperalertness, 
difficulty concentrating and avoidance of war movies and 
hanging out with other veterans.  He also avoided crowds and 
social gatherings, as he would have panic attacks when in 
crowded places.  Mental status examination revealed an alert, 
oriented, man who was pleasant and cooperative.  He showed no 
evidence of hyperactivity or retardation.  His speech was 
spontaneous, with no overt thought disorder elicited.  Affect 
was within normal limits, and his mood was euthymic.  He had 
no suicidal or homicidal ideation, and denied hallucinations, 
delusions, and ideas of reference.  The veteran was able to 
perform simple calculations and object similarities, and his 
intelligence was average.  Judgment and insight were also 
present.  The Axis I diagnoses were PTSD and alcohol 
dependence and the current global assessment of functioning 
(GAF) score was 65.  The highest GAF score in the past year 
was 70.

In an August 1997 statement, the veteran stated that his PTSD 
had affected his job, and that in the period from 1988 to 
1990, he was suspended at least two times and was given a 
last chance before termination because of his PTSD symptoms.  
For example, he had sleep-related problems that resulted in 
taking sick leave, which caused a bad record.  In addition he 
had extreme survivor's guilt and had a problem with 
relationships.  He did not have friends and had anxiety 
attacks around his own family if there were more than two 
present.  He also had problems dealing with his son.  He 
stated that his symptoms had been constant since he returned 
from Vietnam.

In a February 1998 letter, the veteran's fiance stated that 
the veteran suffered from mood swings, ranging from quietness 
to depression and to rage.  She witnessed a fight between the 
veteran and a group of teenagers in a public parking lot.  He 
also was very paranoid.  She also stated that he had sleep 
impairment and did not sleep throughout the night or was 
restless during sleep.  He abused alcohol and became 
irrational when doing so.  Further, he had trouble 
maintaining relationships, which affected his interaction 
with his family, including his children.  He also had periods 
of depression that rendered him immobile.

In the veteran's February 1998 substantive appeal, he stated 
that he had anger as a result of his PTSD and had been in 
numerous fights.  He also had sleep impairment and did not 
get very much sleep.  He had nightmares and was told that he 
yelled and talked in his sleep.  He had anxiety at least once 
a day and tightness in his chest and a feeling of not being 
able to breathe.  He also had intrusive thoughts constantly, 
at least three or four times a day.

A March 1998 VA Counseling Record shows that the veteran 
appeared adequately groomed, well related, and with good eye 
contact.  His mood was somewhat anxious, and his affect was 
constricted, but appropriate.  The diagnosis was PTSD, 
chronic and the current GAF score was 60, with the GAF score 
for the past year at 55.  The examiner's estimate of the 
veteran's stability was good.  The examiner noted that the 
veteran had been functioning well at his job and he had good 
interactions with his peers at work.  He also had a good 
relationship with his girlfriend, his son, and his 
girlfriend's daughter.

In July 1998, the veteran underwent a VA examination, wherein 
he reported the same complaints of nightmares of Vietnam, 
flashbacks, avoidance of Vietnam memories, intrusive 
thoughts, irritability, social isolation, sleep impairment, 
impatience, short temper, difficulty concentrating, and 
hypervigilance.  Mental status examination revealed a tense, 
guarded, somber-appearing veteran who was alert and oriented 
to person, place, and time and in good contact.  There was no 
evidence of a formal thought disorder or any overt psychotic 
trends.  His speech was relevant, coherent, and logical.  His 
affect was somewhat restricted, but appropriate to thought 
content.  His judgment, insight, and memory were intact; 
however, the veteran's suicidal ruminations persisted.  The 
Axis I diagnosis was PTSD and the GAF score was 55 because 
the veteran's mental status was fair with some impairment in 
occupational functioning and he had moderate impairment in 
social relations.

In July 2002, the veteran underwent a VA examination, wherein 
he reported receiving treatment from a private psychologist, 
but when asked to submit a release form for this 
psychologist's records, he did not respond.  The veteran 
reported his normal symptoms as reported in prior 
examinations.  He also stated that he had greater anxiety and 
possible panic attacks when he entered unfamiliar situations.  
He also reported passive suicidal ideations on a daily basis 
with no intent or plan.  He was often irritable with others, 
but had not had any physical fights in the past years because 
of his health problems.  The veteran was not currently 
working and had left his job at the post office after his 
last examination, because of a back injury.  He had been 
placed on disability because of the injury.  He had no 
friends and talked to no one besides his wife and son.  He 
also had anger towards the Government because of his 
difficulties with his prior job.  

Mental status examination revealed that the veteran was a 
casually dressed, somewhat unkempt, highly anxious man.  His 
speech was spontaneous, relevant, and at a normal rate and 
rhythm.  His mood was anxious and dysphoric with constricted 
and primarily negative affect.  His thinking was logical, 
goal oriented, and without evidence of formal thought 
disorder.  He denied hallucinations and delusions.  He 
described possible panic attacks but none occurred during the 
examination.  He became significantly more anxious during 
informal testing of memory and concentration.  Long and short 
term memory was grossly intact and concentrating was mildly 
impaired.  He was capable of abstractions and his fund of 
general information was adequate.  Judgment and insight were 
also present.  The examiner noted that the veteran's reported 
symptoms included increased arousal, which included chronic 
insomnia, high levels of anxiety and possible panic attacks 
in public, and hypervigilance that caused him to 
significantly reduce social contacts.  He also exhibited 
avoidance, as he was significantly isolated from others and 
had emotional numbing, as well as having no sense of a 
future.  The Axis I diagnoses were PTSD, chronic, alcohol 
dependence, and recurrent major depressive disorder, in 
current remission.  His GAF score was 55, because the veteran 
reflected moderate symptoms and moderate difficulty in social 
and occupational functioning.  His GAF score was 52 to 57 
over the past year.

In February 2005, the veteran underwent a VA examination.  He 
was not employed due to his back injury, and was receiving 
Workmen's Compensation.  He attributed his unemployment to 
his back and not to the symptoms of PTSD.  The veteran 
reported no suicide attempts since his last examination, 
although he had persistent suicidal ideation.  He reported 
having insomnia, hypervigilance, panic attacks when going out 
of the house, avoidance of crowds or contact with people, 
chronically depressed mood, intrusive memories or flashbacks 
of combat, and anger.  He also stated that he neglected 
personal hygiene at times and had difficulty paying attention 
to books and television.  

Mental status examination revealed that the veteran was 
carelessly dressed, poorly groomed, alert, and oriented in 
all spheres.  He made good eye contact and displayed behavior 
appropriate to the interview.  His mood was highly anxious 
and his affect was constricted but his mood was congruent.  
He reported frequent suicidal ideation, but denied intent or 
plan.  He displayed no impairment of communication or thought 
process.  His speech was spontaneous, relevant, and at normal 
rate and rhythm, and his thinking was logical, goal oriented, 
and without evidence of formal thought disorder.  He denied 
hallucinations and delusions, and did not report phobias, 
obsessive thoughts, or rituals that interfered with 
functioning.  He did have panic attacks when he left the 
house, but none occurred during the examination.  He reported 
periodic neglect of activities of daily living, including 
dress and personal hygiene.  He denied current abuse of 
substances.  His long and short term memory was grossly 
intact and his attention and concentration were adequate.  
Judgment and insight were also present.  The Mississippi 
Scale for Combat Related PTSD test was administered and 
resulted in a score of 136, which suggested moderate to 
severe symptomatology.  The examiner noted that the veteran's 
symptoms were moderate to severe in intensity and recurred on 
a daily basis.  These symptoms resulted in occupational 
difficulty and social withdrawal and lack of interest in 
activities of daily living, recreational activities and 
socialization.  The Axis I diagnoses were PTSD, chronic; 
major depressive disorder, recurrent, in partial remission, 
representing a progression of PTSD; and alcohol dependence in 
substantial remission.  The current GAF score was 44, 
reflecting social isolation, irritability, lack of interest 
in significant activities, hypervigilance, insomnia, panic 
attacks, symptoms of major depressive disorder, recurrent and 
suicidal ideation.  The GAF score was 43 to 50 in the past 
year.


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:   depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2005).

After review of the evidence of record, the Board finds that 
for the period November 14, 1996, to June 30, 2002, an 
evaluation in excess of 30 percent is not warranted.  For the 
period July 1, 2002, to January 31, 2004, an evaluation of 50 
percent for PTSD is warranted.  For the period commencing 
February 1, 2004, an evaluation of 70 percent is warranted.

Regarding the period November 14, 1996, to June 30, 2002, the 
Board finds that the criteria for an evaluation in excess of 
30 percent have not been met.  As such, the Board notes that 
during this period, the veteran suffered from sleep 
impairment, intrusive thoughts, avoidance of crowds, panic 
attacks, anxiety, flashbacks, suicidal ruminations, and a 
somewhat restricted affect.  However, the veteran was noted 
to have judgment and insight, and relevant, coherent, and 
logical speech.  He also did not have memory impairment or 
any hallucinations or delusions.  Although he had a somewhat 
restricted affect, the July 1998 VA examiner noted that it 
was appropriate to thought content.  The March 1998 VA 
Counseling Record also shows that he functioned well at work 
and had a good relationship with his family.  The veteran 
attributed his unemployment beginning in 1999 to his back 
disorder.  Reviewing the requirements for an evaluation in 
excess of 30 percent for PTSD as found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005), the Board finds that the 
veteran's symptoms, as described above, do not show 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of memory; 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.  However, his symptoms more closely resemble 
the criteria for a 30 percent evaluation.  Therefore, the 
veteran's PTSD does not meet the criteria for an evaluation 
in excess of 30 percent for the period November 14, 1996, to 
June 30, 2002.

For the period July 1, 2002, to January 31, 2004, the 
veteran's PTSD warrants a 50 percent evaluation.  In this 
regard, the Board notes that the July 2002 VA examination 
shows that the veteran's symptoms included suicidal ideation 
with no intent or plan, irritability, social isolation, 
somewhat unkempt appearance, constricted affect, anxious 
mood, dysphoria, mildly impaired concentration, and 
hypervigilance.  Also, the July 2002 VA examiner noted that 
the veteran's symptoms were moderate and he had a moderate 
difficulty in social and occupational functioning.  
Therefore, the veteran's symptoms meet the criteria for a 50 
percent evaluation using 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  An evaluation in excess of 50 percent is not 
warranted because the veteran did not exhibit symptoms of 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; or 
difficulty in adapting to stressful circumstances.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411(2005).  Although the veteran 
was shown to have suicidal ideation and he presented himself 
at the July 2002 VA examination with a somewhat unkempt 
appearance, his symptoms do not show that he has occupational 
and social impairment, with deficiencies in most areas, as 
his judgment, insight, and thinking were noted to be normal, 
and he had normal speech, with only moderate difficulty in 
social and occupational functioning.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  Therefore, an evaluation of 50 
percent for the veteran's PTSD for the period July 1, 2002, 
to January 31, 2004, is warranted; however, an evaluation in 
excess of 50 percent for this time period is not shown by the 
veteran's symptoms.

For the period commencing February 1, 2004, an evaluation of 
70 percent for the veteran's PTSD is warranted.  As such, the 
Board notes that during the February 2005 VA examination, the 
veteran exhibited symptoms of persistent suicidal ideation, 
with no attempts; sleep impairment; hypervigilance; panic 
attacks; social avoidance and isolation; depression; 
intrusive thoughts; neglect of activities of daily living, 
including dress and personal hygiene; anxious mood; and 
constricted affect.  The VA examiner noted that the veteran's 
symptoms were moderate to severe in intensity and recurred on 
a daily basis.  Therefore, the Board finds that the veteran's 
symptoms meet the criteria for a 70 percent evaluation 
because he was found to have suicidal ideation that was 
persistent, neglect of personal hygiene and his symptoms were 
moderate to severe and occurred on a daily basis, which would 
cause occupational and social impairment, with deficiencies 
in most areas, such as work, family relations, and mood.  The 
Board also notes the decrease in the veteran's GAF score from 
55 in July 2002 to 44 during the February 2005 VA examination 
showing an increase in severity of PTSD symptoms.  The VA 
examiner also stated that the veteran's GAF score had ranged 
from 43 to 50 in the past year.  Based on this statement, the 
Board finds that the veteran's symptoms shown during the 
February 2005 VA examination had been consistent over the 
past year and a 70 percent evaluation is warranted, effective 
a year prior to the February 2005 VA examination, or February 
1, 2004.  The Board also finds that an evaluation in excess 
of 70 percent is not warranted for this time period as the 
veteran was not shown to have total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; and memory loss for name of close relative, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  In this regard, the Board notes that the 
veteran had relevant speech, logical thinking, no 
hallucinations, no obsessive thoughts, his memory was intact, 
and judgment and insight were present.  Further, although he 
reported having persistent suicidal ideation, he had no 
attempts and no intent or plan.  Finally, he reported 
periodic neglect of activities of daily living; however, this 
symptom does not rise to the level of total occupational and 
social impairment.  Therefore, the Board finds that an 
evaluation of 70 percent for the veteran's PTSD is warranted, 
commencing February 1, 2004; however, the evidence of record 
does not show that an evaluation in excess of 70 percent is 
warranted.

Left Knee Disability

In April 1997, the veteran underwent a VA examination and 
stated that he had left knee pain with prolonged walking, and 
tenderness to touch.  Physical examination revealed full 
flexion and extension of the left knee.  The left knee was 
also nontender.  There was 1/2 inch swelling across the patella 
compared to the right knee.  The was a 1/4 inch discrepancy in 
thigh circumference as measured two inches and four inches 
proximal to the patella with the left being smaller.  There 
was mild subpatellar crepitus in the left knee.  McMurray's 
sign, anterior drawer sign, and Lachman signs were negative.  
X-rays of the left knee revealed some calcification in the 
suprapatellar tendon and in the interosseous membrane with no 
evidence of degenerative joint disease.  The diagnoses were 
history of septic arthritis of the left knee, and calcific 
suprapatellar tendinitis of the left knee.

In his August 1997 statement, the veteran stated that he had 
lateral instability in his left knee that was at least 
moderate.  In addition, he stated that while walking, his 
knee would sometimes jam and give out without any warning.  
Further, after prolonged walking, his knee would swell and 
become very painful.

In July 1998, the veteran underwent a VA examination, which 
revealed full flexion and extension of the left knee.  Thigh 
circumferences were symmetrical as measured two inches and 
four inches proximal to the patella.  The left knee was 
tender at the distal quadriceps tendon and over the lateral 
infrapatellar area.  There was no swelling, warmth or color 
change.  Subpatellar crepitus was present in the left knee 
and patellofemoral compression test was positive in that 
crepitus was present and the veteran noted a "twinge."  
McMurray's sign, anterior drawer sign , and Lachman's signs 
were negative.  The April 1997 X-rays of the left knee were 
reviewed with similar findings as the April 1997 VA examiner.  
The diagnoses were history of septic arthritis of the left 
knee, and calcific suprapatellar tendinitis of the left knee.

In July 2002, the veteran underwent a VA examination of the 
left knee.  The veteran reported that he had pain in his left 
knee that lasted for approximately three to four days at 
times.  He denied locking or buckling of the left knee.  He 
also denied increased warmth of his left knee or any redness.  
He did not use any braces for the knee.  Physical examination 
revealed that the veteran ambulated with an antalgic gait.  
He reported an inability to squat secondary to his back pain 
and his left knee pain.  There was a genu varus deformity of 
the left knee.  No swelling, effusion, or erythema was noted 
in the left knee.  There was also no increased warmth noted.  
Girth of the thighs was symmetrical.  There was no tenderness 
in the parapatellar region of the left knee and there was 
lateral tracking on quads contracture of the left patella.  
No gross instability was noted and anterior drawer, Lachman, 
and McMurray's tests were negative.  Range of motion of the 
left knee in flexion was to 135 degrees and extension was 
normal.  X-rays of the left knee revealed moderate 
degenerative changes in the medial compartment of the left 
knee with some calcification at the quadriceps insertion on 
the patella.  There was also squaring of the medial femoral 
condyle.  The diagnoses were moderate degenerative joint 
disease (DJD) in the medial compartment of the left knee with 
radiographic evidence of a calcification of the insertion of 
the quadriceps tendon at the left patella, patellofemoral 
pain syndrome, and no clinical signs of septic arthritis at 
the time of the evaluation.

In the veteran's representative's August 2004 written brief, 
he argued that the veteran's knee should be evaluated at 10 
percent for degenerative arthritis and given a separate 
evaluation for the impairment of function of the left knee.

In January 2005, the veteran underwent a VA examination.  He 
denied any instability or giving-way, stiffness, swelling, 
heat, or redness.  He also denied any weakness, fatigability, 
or lack of endurance related to his left knee.  He stated 
that his major problems were related to his back injury, 
which he incurred while at work after the service.  He did 
complain of pain in the suprapatellar region.  He experienced 
flare-ups of his pain when walking, but denied any locking or 
buckling.  He also complained of slight swelling in his left 
knee after walking.  He denied any dislocation or subluxation 
of the knee.  The veteran stated that his back injury was his 
major functional impairment and he was not that limited due 
to his left knee condition.  Physical examination revealed 
that the veteran walked with a limp that he attributed to his 
back pain.  There was no swelling, erythema, effusion, or 
gross instability in the left knee.  The knee was stable in 
flexion, extension, varus, and valgus stress.  There was 
slight parapatellar tenderness to palpation.  Anterior 
drawer, posterior drawer, Lachman, and McMurray's tests were 
negative.  Range of motion testing of the left knee revealed 
flexion to 135 degrees in active and passive motion with some 
complaints of discomfort at 130 degrees, and normal 
extension.  Range of motion after repetitive testing remained 
the same.  There was no fatigability, lack of endurance, or 
incoordination noted.  Girth of the thighs measured two 
inches and four inches above the patella were symmetrical.  
There was no atrophy of the lower extremities.  X-rays of the 
left knee revealed a small area of erosion of the medial 
femoral condyle suggestive of an osteochondritis with some 
narrowing of the medial compartment of the left knee.  The 
diagnosis was DJD of the medial compartment of the left knee 
with radiographic findings suggestive of osteochondritis.

Degenerative Arthritis
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).


5256 	Knee, ankylosis of:
	Extremely unfavorable, in flexion at an angle of 45° or more	
		60	
	In flexion between 20° and 45°						
	50
	In flexion between 10° and 20°						
	40
	Favorable angle in full extension, or in slight flexion 
between 0° and 10°	30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60° 
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2005).

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pursuant to which instability of the knee is rated.  However, 
to give the veteran every consideration in connection with 
the matter on appeal, the Board has, as the RO has done, 
considered all potentially applicable diagnostic codes under 
section 4.71a in rating the veteran's disability.  See, e.g., 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case"), and Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992) (one diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology).

In addition, the Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination, to include on repetitive use and during 
flare-ups is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in the knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing he experiences painful motion attributable to his 
arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

After review of the evidence of record, the Board finds that 
a separate 10 percent evaluation is warranted for the 
veteran's DJD of the left knee, effective July 9, 2002, and 
an evaluation in excess of 10 percent using 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005) for instability of the 
knee is not warranted.  As such, the Board notes that in July 
2002, the veteran was diagnosed with DJD of the left knee 
based on X-ray evidence.  Further, in January 2005, the 
examiner noted that the veteran had discomfort during range 
of motion testing when flexion was to 130 degrees.  As noted 
above, when the veteran's limitation of motion is not 
compensable under 38 C.F.R. § 4.71a, Diagnostic Codes 5261, 
5261 (2005), and he is found to have arthritis of the joint, 
a 10 percent evaluation is allowed if there is objective 
evidence of limitation of motion.  38 C.F.R. § 4.71, 
Diagnostic Code 5003 (2005).  As, the veteran is shown to 
have limitation of motion of his left knee due to discomfort 
during range of motion testing at 130 degrees, a 10 percent 
evaluation is warranted for his DJD of the left knee.  An 
evaluation in excess of 10 percent for his DJD of the left 
knee is not warranted, as he is not found to have a 
limitation of motion of the left knee that meets the criteria 
for a compensable evaluation using 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2005).

The Board also finds that an evaluation in excess of 10 
percent for the veteran's left knee disability using 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005) is not 
warranted.  As such, the veteran's symptoms would require 
moderate instability or moderate recurrent subluxation to 
yield an evaluation in excess of 10 percent.  38 C.F.R. 
§ 4.17a, Diagnostic Code 5257 (2005).  The July 2002 and 
January 2005 VA examiners found there to be no instability of 
the veteran's left knee.  Further, during his January 2005 VA 
examination, the veteran denied experiencing any subluxation 
of the left knee, and the remaining medical evidence shows no 
finding of recurrent subluxation of the left knee.  
Therefore, an evaluation in excess of 10 percent for the 
veteran's left knee disability using 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005) is not warranted.

The Board has considered all potentially applicable 
diagnostic codes under 38 C.F.R. § 4.71a in rating the 
veteran's disability (Butts, 5 Vet. App. at 538); however, 
the rating criteria do not allow for an increased evaluation 
for his left knee disability.  As such, 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2005) is not applicable because the 
veteran is not shown to have ankylosis of the left knee.  
Further, 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005) is 
not for application because the veteran is not found to have 
a cartilage injury that resulted in frequent locking or 
effusion.  In fact the July 2002 and January 2005 VA 
examiners noted that there was no effusion in the left knee 
joint, and the veteran denied experiencing any locking during 
the January 2005 VA examination.  Finally, 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2005) does not have an evaluation in 
excess of 10 percent and could not provide an increased 
rating.  Therefore, an increased rating using all available 
Diagnostic Codes under 38 C.F.R. § 4.71a for the veteran's 
left knee disability, is not applicable.




ORDER

1.  For the period November 14, 1996, to June 30, 2002, 
entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.

2.  For the period July 1, 2002, to January 31, 2004, 
entitlement to an evaluation of 50 percent, and no more, for 
PTSD is granted, subject to the laws and regulations 
governing the payment of VA compensation.

3.  For the period commencing February 1, 2004, entitlement 
to an evaluation of 70 percent, and no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.

4.  For the period commencing July 9, 2002, entitlement to an 
evaluation of 10 percent, and no more, for DJD of the left 
knee is granted, subject to the laws and regulations 
governing the payment of VA compensation.

5.  Entitlement to an evaluation in excess of 10 percent for 
calcific suprapatellar tendinitis of the left knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


